                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 1 of 21 Page ID #:141




                     1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                       JOHN HAUBRICH, JR., SB# 228341
                     2   E-Mail: John.Haubrich@lewisbrisbois.com
                       VI N. APPLEN, SB# 273623
                     3   E-Mail: Vi.Applen@lewisbrisbois.com
                       ARMINE ANTONYAN, SB# 327220
                     4   E-Mail: Armine.Antonyan@lewisbrisbois.com
                       633 West 5th Street, Suite 4000
                     5 Los Angeles, California 90071
                       Telephone: 213.250.1800
                     6 Facsimile: 213.250.7900
                     7 Attorneys for Defendant
                       SALT & STRAW LLC
                     8
                     9                               UNITED STATES DISTRICT COURT
                    10             CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
                    11
                    12 RASHON HAYES, individually, and                   CASE NO. 2:20-cv-03063-CJC-ks
                       on behalf of other members of the
                    13 general public similarly situated,                Honorable Cormac J. Carney
                    14                      Plaintiff,                   DEFENDANT’S OPPOSITION TO
                                                                         PLAINTIFF’S MOTION TO
                    15            vs.                                    REMAND
                    16 SALT & STRAW LLC, an unknown                      Date: June 1, 2020
                       business entity; and DOES 1 through               Time: 1:30 p.m.
                    17 100, inclusive,                                   Crtrm.: 7C, 1st Street
                    18                      Defendants.                  Complaint Filed: February 20, 2020
                                                                         Removal Filed: April 1, 2020
                    19
                    20 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                    21            COMES NOW Defendant SALT & STRAW, LLC (hereinafter “Defendant”
                    22 or “SALT & STRAW”) hereby submits the following memorandum in opposition to
                    23 Plaintiff RASHON HAYES’s (hereinafter “Plaintiff”) Motion to Remand.
                    24 / / /
                    25 / / /
                    26 / / /
                    27 / / /
LEWIS               28 / / /
B RISBOIS
B ISGAARD                4820-7818-5660.2
& SMITHLLP                                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 2 of 21 Page ID #:142




                     1                                           TABLE OF CONTENTS
                     2                                                                                                               Page
                     3 I.         INTRODUCTION ................................................................................. 1
                     4 II.        PROCEDURAL POSTURE.................................................................... 2
                     5 III.       LEGAL ARGUMENT ........................................................................... 3
                     6            A.        Standard ...................................................................................... 3
                     7            B.        CAFA Removal is Proper Because Based on Plaintiff’s Own
                                            Allegations, the Amount in Controversy Undeniably Exceeds $5
                     8                      Million And Plaintiff Has Not Presented ANY Evidence to the
                                            Contrary. ..................................................................................... 4
                     9
                                  C.        Plaintiff Failed to Meet His Burden of Supporting His Motion to
                    10                      Remand with Sufficient Evidence and Alternative Calculations. ......... 5
                    11            D.        Defendant Provided Competent Evidence. ....................................... 7
                    12            E.        Defendant’s Violation Rate Assumptions Are Reasonable. ................. 9
                    13                      1.      Defendant Reasonably Assumed a 100% Violation Rate
                                                    For Waiting Time Penalties................................................... 9
                    14
                                            2.      Defendant’s Overtime Calculations are Reasonable and
                    15                              Supported ...............................Error! Bookmark not defined.
                    16                      3.      Defendant Reasonably Assumed The Potential Exposure of
                                                    Plaintiff’s Wage Statement Claim......................................... 14
                    17
                                            4.      Defendant Reasonably Assumed Minimum Wage
                    18                              Penalties........................................................................... 15
                    19 IV.        CONCLUSION................................................................................... 16
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
LEWIS               28
B RISBOIS
B ISGAARD                4820-7818-5660.2
                                                                                    i
& SMITHLLP                                                              TABLE OF CONTENTS
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 3 of 21 Page ID #:143




                     1                                   TABLE OF AUTHORITIES
                     2                                         Federal Court Cases
                     3 Abrego Abrego v. The Dow Chemical Co.,
                             443 F.3d 676 (9th Cir. 2006) ..................................................................4
                     4
                       Chavez v. JPMorgan Chase & Co.,
                     5       888 F.3d at 416 (9th Cir. 2018)...............................................................4
                     6 Cohn v. Petsmart, Inc.,
                             281 F.3d 837 (9th Cir. 2002) .............................................................. 4, 7
                     7
                       Coleman v. Estes Express Lines, Inc.,
                     8       2010 U.S. Dist. LEXIS 79772 at *18-19 (C.D. Cal. July 19, 2010) ..............9
                     9 Dart Cherokee Basin Operating Company, LLC v. Owens,
                             135 S. Ct. 547 (2014) .....................................................................5, 6, 7
                    10
                       Fong v. Regis Corp.,
                    11       2014 WL 26996 (N.D. Cal. Jan. 2, 2014) .................................................9
                    12 Fritsch v. Swift Transportation Co. of Arizona, LLC,
                              899 F.3d 785 (9th Cir. 2018) ..................................................................4
                    13
                       Ibarra v. Manheim Invs.,
                    14        775 F.3d 1193 (9th Cir. 2015) .........................................................5, 6, 7
                    15 Jaramillo v. Ott,
                             2020 U.S. Dist. LEXIS 32872 (C.D. Cal. Feb. 24, 2020) ............................9
                    16
                       Korn v. Polo Ralph Lauren Corp.,
                    17       536 F. Supp. 2d 1199 (E.D. Cal. 2008) ................................................ 4, 9
                    18 Mejia v. DHL Express (USA), Inc.,
                              2015 WL 2452755 (C.D. Cal. May 21, 2015) ......................................... 14
                    19
                       Navarro v. Servisair, LLC,
                    20        2008 U.S. Dist. LEXIS 62513 at *23 (N.D. Cal. Aug. 14, 2008) .................6
                    21 Patel v. Nike Retail Services, Inc.,
                              58 F. Supp. 3d 1032 (N.D. Cal. 2014)......................................................6
                    22
                       Rivera v. UHS of Delaware, Inc.,
                    23        2015 WL 13685912 (C.D. Cal. June 19, 2015) ....................................... 12
                    24 Singer v. State Farm Mutual Auto Insurance Co.,
                              116 F.3d 373 (9th Cir. 1997) ..................................................................7
                    25
                       Urbino v. Orkin Services of California, Inc.,
                    26        726 F.3d 1118 (9th Cir. 2013) ................................................................4
                    27
LEWIS               28
B RISBOIS
B ISGAARD                4820-7818-5660.2
                                                                            ii
& SMITHLLP                                                      TABLE OF AUTHORITIES
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 4 of 21 Page ID #:144




                     1                                     Federal Statutory Authorities
                     2 28 U.S.C. 1446(a)...........................................................................................5
                     3                                    Federal Rules and Regulations
                     4 Fed. R. Civ. P. 56(c)(4) ............................................................................... 8, 9
                     5                                       State Statutory Authorities
                     6 Cal. Bus. & Prof. Code §§17200, et seq.............................................................2
                     7 Cal. Bus. & Prof. Code §§ 17200, et seq ........................................................ 3, 4
                     8 Cal. Lab. Code §§ 201 and 202.........................................................................3
                     9 Cal. Lab. Code § 203................................................................................10, 11
                    10 Cal. Lab. Code § 204.......................................................................................3
                    11 Cal. Lab. Code § 226(a)...................................................................................3
                    12 Cal. Lab. Code § 226.7 ....................................................................................3
                    13 Cal. Lab. Code §§ 226.7 and 512 ......................................................................3
                    14 Cal. Lab. Code §§ 510 and 1198 .......................................................................3
                    15 Cal. Lab. Code §1174(d)..................................................................................3
                    16 Cal. Lab. Code §§ 1194, 1197 ..........................................................................3
                    17 Cal. Lab. Code § 1197.1 ................................................................................ 15
                    18 Cal. Lab. Code §§ 2800 and 2802 .....................................................................3
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
LEWIS               28
B RISBOIS
B ISGAARD                4820-7818-5660.2
                                                                              iii
& SMITHLLP                                                        TABLE OF AUTHORITIES
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 5 of 21 Page ID #:145




                     1                      MEMORANDUM OF POINTS AND AUTHORITIES
                     2 I.         INTRODUCTION
                     3            Defendant Salt & Straw (“Salt & Straw” or “Defendant”) properly removed
                     4 this action pursuant to the Class Action Fairness Act of 2005 (“CAFA”). In their
                     5 Notice of Removal, Defendant established that this action satisfies the jurisdictional
                     6 requirements of CAFA because: (1) there are over 100 alleged class members in
                     7 Plaintiff’s proposed class; (2) the combined alleged claims of all potential class
                     8 members, in the aggregate, exceed $5,000,000; and (3) the requisite diversity exists.
                     9            In his Motion to Remand, Plaintiff has conceded the issues of diversity and
                    10 class numerosity, however, he maintains that Defendant has not properly established
                    11 the amount in controversy. To establish the amount in controversy under CAFA,
                    12 Defendants are not required to prove the amount a putative class is likely to recover.
                    13 Instead, Defendants are entitled to make good-faith estimates of damages placed in
                    14 controversy by the Plaintiff if they are reasonably supported by evidence. Evidence,
                    15 in the removal context, consists of independent declarations supporting the
                    16 calculations by Defendants and the allegations of Plaintiff’s Complaint, which must
                    17 be considered true by the Court when analyzing the appropriateness of removal. In
                    18 this case, Plaintiff completely ignores the allegations in his Complaint, including his
                    19 claim that “Plaintiff and other class members worked over eight (8) hours in a day,
                    20 and/or forty (40) hours in a week during their employment with Defendants,”
                    21 “Defendants failed to provide Plaintiff and other class members all required rest and
                    22 meal periods… and thus they are entitled to any and all applicable penalties,”
                    23 “Defendant failed to pay overtime wages to Plaintiff and the other class members
                    24 for all overtime hours worked,” and “Defendant failed to pay Plaintiff and other
                    25 class members at least minimum wages for all hours worked.” Similarly, Plaintiff
                    26 omits reference to his allegation that Defendants failed to provide complete or
                    27 accurate wage statements throughout the relevant class period. The allegations in
LEWIS               28 Plaintiff’s Complaint that Defendant never paid overtime compensation also belie
B RISBOIS
B ISGAARD                4820-7818-5660.1
                                                                       1
& SMITHLLP                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 6 of 21 Page ID #:146




                     1 his contention that Defendant’s waiting time penalties calculations are incorrect
                     2 since it is undisputed that no hourly overtime was paid during employment or upon
                     3 termination.
                     4            As set forth more fully below, Plaintiff has placed in controversy, using the
                     5 most conservative method of calculation, at least $5,235,620.4, comprised of
                     6 $2,927,508.00 (waiting time penalties); $942,250.00 (wage statement exposure);
                     7 $666,362.4 (overtime damages); and $699,500.00 (minimum wage penalties)- not
                     8 including the potential exposure on Plaintiff’s claims for (1) unpaid meal period
                     9 premiums; (2) unpaid rest period premiums; (3) wages not timely paid during
                    10 employment; (4) failure to keep requisite payroll records; (5) unreimbursed business
                    11 expenses; and (6) violation of California Business & Professions Code §§17200, et
                    12 seq.
                    13            Because Defendant has met its burden of establishing that the amount in
                    14 controversy exceeds $5,000,000 and the issues of diversity and numerosity are
                    15 uncontested, this Court has original jurisdiction over this matter and Plaintiff’s
                    16 Motion to Remand should be denied.
                    17 II.        PROCEDURAL POSTURE
                    18            Plaintiff filed his putative wage and hour class action complaint in Los
                    19 Angeles County Superior Court on February 20, 2020. (Complaint, Dkt. No. 1.) The
                    20 Complaint asserts class claims for relief arising out of Plaintiff’s employment with
                    21 Salt & Straw. Plaintiff asserts claims for (1) Violation of California Labor Code §§
                    22 510 and 1198 (Unpaid Overtime); (2) Violation of California Labor Code §§226.7
                    23 and 512(a) (Unpaid Meal Period Premiums); (3) Violation of California Labor Code
                    24 §226.7 (Unpaid Rest Period Premiums) (4) Violation of California Labor Code §§
                    25 1194, 1197, and 1197.1 (Unpaid Minimum Wages); (5) Violation of California
                    26 Labor Code §§ 201 and 202 (Final Wages Not Timely Paid); (6) Violation of
                    27 California Labor Code §204 (Wages Not Timely Paid During Employment); (7)
LEWIS               28 Violation of California Labor Code §226(a) (Non- Compliant Wage Statements); (8)
B RISBOIS
B ISGAARD                4820-7818-5660.2
                                                                      2
& SMITHLLP                                  DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 7 of 21 Page ID #:147




                     1 Violation of California Labor Code §1174(d) (Failure To Keep Requisite Payroll
                     2 Records); (9) Violation of California Labor Code §§2800 and 2802 (Unreimbursed
                     3 Business Expenses); and (10) Violation of California Business & Professions Code
                     4 §§17200, et seq.
                     5             On or about April 1, 2020, Defendant timely removed the Complaint pursuant
                     6 to the CAFA. (Dkt. No. 1.) Plaintiff filed the instant Motion to Remand on May 1,
                     7 2020. (Dkt. No. 17.) In his Motion to Remand, Plaintiff argues Defendant did not
                     8 sufficiently demonstrate that the amount in controversy for all class members
                     9 exceeds $5,000,000. For the reasons, set forth in more detail below, Plaintiff is
                    10 incorrect.
                    11 III.        LEGAL ARGUMENT
                    12             A.       Standard
                    13             Plaintiff argues that Defendant has not provided Plaintiff nor the Court with
                    14 any actual employee records to justify its estimate of the amount in controversy. 1
                    15 (Motion at P.6:7-11) However, Defendant is not required to set forth evidence
                    16 regarding individualized recovery to prove the amount in controversy. Defendant
                    17 “cannot be expected to try the case themselves for purposes of establishing
                    18 jurisdiction, and then admit to the opposing party and to the Court that a certain
                    19 number of wage and hour violations did indeed occur.” Bryant v. Serv. Corp. Int'l, C
                    20 08-01190SI, 2008 WL 2002515 at *6 (N.D. Cal. May 7, 2008). The amount of detail
                    21 Plaintiff demands would require that Defendant essentially “quantify the number of
                    22 employees who experienced a wage and hour violation during the class period, the
                    23 type of wage and hour violation each employee experienced, and that specific
                    24 employee's hourly salary.” Id. That is not the standard for removal.
                    25             “Where ... it is unclear or ambiguous from the face of a state-court complaint
                    26
                    27   1
                             Plaintiff does not dispute that CAFA removal is improper due to lack of diversity.
LEWIS               28
B RISBOIS
B ISGAARD                4820-7818-5660.2
                                                                             3
& SMITHLLP                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 8 of 21 Page ID #:148




                     1 whether the requisite amount in controversy is pled, the removing defendant bears
                     2 the burden of establishing, by a preponderance of the evidence, that the amount in
                     3 controversy exceeds the jurisdictional threshold.” Fritsch v. Swift Transportation
                     4 Co. of Arizona, LLC, 899 F.3d 785, 793 (9th Cir. 2018) (quoting Urbino v. Orkin
                     5 Servs. of Cal., Inc., 726 F.3d 1118, 1121-22 (9th Cir. 2013)) (internal quotation
                     6 marks omitted). To satisfy the amount in controversy requirement, the “burden is not
                     7 ‘daunting’. . .” Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204-05
                     8 (E.D. Cal. 2008). A “removing defendant is not obligated to ‘research, state, and
                     9 prove plaintiff’s claims for damages.’” Id. Rather, a defendant need only show “by a
                    10 preponderance of the evidence that the amount in controversy requirement has been
                    11 met.” Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 683 (9th Cir. 2006). “In
                    12 assessing the amount in controversy, [courts] may consider allegations in the
                    13 complaint and in the notice of removal, as well as summary-judgment-type evidence
                    14 relevant to the amount in controversy,” Chavez v. JPMorgan Chase & Co., 888 F.3d
                    15 413 at 416 (9th Cir. 2018). Courts may also consider “supplemental evidence later
                    16 proffered by the removing defendant, which was not originally included in the
                    17 removal notice.” Korn, 536 F.Supp.2d at 1205 (citing Cohn v. Petsmart, Inc., 281
                    18 F.3d 837, 840 n.1 (9th Cir. 2002)).
                    19            B.        CAFA Removal is Proper Because Based on Plaintiff’s Own
                    20                      Allegations, the Amount in Controversy Undeniably Exceeds $5
                    21                      Million And Plaintiff Has Not Presented ANY Evidence to the
                    22                      Contrary.
                    23            To meet the amount in controversy requirement under CAFA, a removing
                    24 defendant must plausibly assert that the amount in controversy exceeds $5,000,000.
                    25 See Ibarra v. Manheim Invs., 775 F.3d 1193, 1197 (9th Cir. 2015). All this requires
                    26 is a “short and plain statement” of the grounds for removal. 28 U.S.C. 1446(a); Dart
                    27 Cherokee Basin Operating Company, LLC v. Owens, 135 S. Ct. 547, 553-54 (2014).
LEWIS               28            Upon challenge of the amount in controversy, Defendant has demonstrated
B RISBOIS
B ISGAARD                4820-7818-5660.2
                                                                       4
& SMITHLLP                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 9 of 21 Page ID #:149




                     1 that the amount in controversy plausibly exceeds $5,000,000. In its Notice of
                     2 Removal, Defendant first established the amount in controversy by performing
                     3 calculations as to the potential damages available to Plaintiff and his proposed class
                     4 based on assumptions taken directly from the allegations in Plaintiffs’ Complaint.
                     5 Moreover, Defendant’s assertions in its Notice of Removal were based on sworn
                     6 statements from the company’s Human Resources Manager, Michelle Lacy
                     7 (“Lacy”). After a personal review of records, Ms. Lacy retrieved and compiled
                     8 employment data on Defendant’s non-exempt employees in California from
                     9 February 20, 2016 to March 19, 2020, (the “Employee Data”). This Employee Data
                    10 included: (1) the names of all non-exempt hourly employees of the Company who
                    11 worked in the State of California from February 20, 2016 to March 19, 2020; (2)
                    12 their employment status; (3) their last or current rate of pay; (4) their date of hire;
                    13 and (5) their termination date if applicable. (Declaration of Michelle Lacy in
                    14 Support of Defendant’s Notice of Removal (“Lacy Decl. No. 1”) at 3.) This
                    15 employment data was electronically submitted to Defendant’s counsel of record,
                    16 Armine Antonyan, who upon review of the data provided determined the putative
                    17 class size, the average hourly rate of the employees in the putative class, the
                    18 frequency of pay, and the number of pay periods or workweeks at issue.
                    19 (Declaration of Armine Antonyan in Support of Defendant’s Notice of Removal
                    20 (“Antonyan Decl. No. 1”) at 10-15.) Defendant then used these sworn statements to
                    21 make reasonable calculations as to the amount in controversy prayed by Plaintiff in
                    22 his own Complaint. (Notice of Removal.)
                    23            C.        Plaintiff Failed to Meet His Burden of Supporting His Motion to
                    24                      Remand with Sufficient Evidence and Alternative Calculations.
                    25            “Evidence establishing the amount is required by §1446(c)(2)(B) only when
                    26 the plaintiff contests, or the court questions, the defendant’s allegation.” Dart, 135
                    27 S. Ct. at 554. When a defendant’s assertion of the amount in controversy is
LEWIS               28 challenged, “both sides submit proof and the court decides, by a preponderance of
B RISBOIS
B ISGAARD                4820-7818-5660.2
                                                                        5
& SMITHLLP                                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 10 of 21 Page ID #:150




                      1 the evidence, whether the amount-in-controversy requirement has been satisfied.”
                      2 Id. (emphasis added); see also Ibarra v. Manheim Invs., 775 F.3d 1193, 1198 (9th
                      3 Cir. 2015). Courts may “view whatever evidence has been submitted on the issue to
                      4 determine whether subject matter jurisdiction exists, including summary judgment-
                      5 type evidence.” Johnson v. Sunrise Senior Living Mgmt., CV 16-00443-BRO
                      6 (RAOx), 2016 U.S. Dist. LEXIS 29631, at *11 (C.D. Cal. Mar. 8, 2016) (internal
                      7 quotation marks omitted). However, such evidence need not be “actually admissible
                      8 at trial (or at the summary judgment stage).” Id.
                      9            Here, since Plaintiff did not submit any evidence to counter Defendant’s
                     10 amount-in-controversy calculations, this Court will need to rely on the evidence
                     11 submitted by Defendant to determine whether the amount in controversy
                     12 requirement is satisfied. See Navarro v. Servisair, LLC, 2008 U.S. Dist. LEXIS
                     13 62513 at *23 (N.D. Cal. Aug. 14, 2008) (“Although plaintiff claims defendant
                     14 simply invents numbers in order to meet the amount in controversy requirement, he
                     15 offers no alternative . . . Plaintiff cannot have his cake and eat it too.”)(emphasis
                     16 added); Patel v. Nike Retail Servs., Inc., 58 F. Supp. 3d 1032, 1042 (N.D. Cal. 2014)
                     17 (“Plaintiff cannot simply sit silent and take refuge in the fact that it is Defendant’s
                     18 burden to establish the grounds for federal jurisdiction. This is especially the case
                     19 since the knowledge in question . . . is uniquely within Plaintiff’s possession.”).
                     20            While Defendant anticipates that Plaintiff will argue that Plaintiff does not
                     21 have all the discovery or documentary evidence at this point to propose alternative
                     22 calculations, Plaintiff could certainly have proffered the class representative’s
                     23 declaration or wage statements upon which to extrapolate data and propose
                     24 calculations based on Plaintiff’s own payroll and timekeeping records. Moreover,
                     25 Plaintiff purportedly has first-hand knowledge regarding the amount that he is
                     26 allegedly owed—such as the number of off-the-clock hours that he worked and the
                     27 number of meal and rest period missed per week. Thus, Plaintiff has the burden of at
LEWIS                28 least estimating the amounts in controversy for their own claims which they assert
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                       6
& SMITHLLP                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 11 of 21 Page ID #:151




                      1 apply to all putative class members equally. Such information is glaringly absent
                      2 from Plaintiff’s Motion. Defendant is the only party that has presented any evidence
                      3 upon which the Court can rely to determine that the amount in controversy in this
                      4 matter exceeds $5 million.
                      5            D.        Defendant Provided Competent Evidence.
                      6            Plaintiff’s Motion to Remand argues that the Declaration of Armine Antonyan
                      7 in Support of Defendant’s Notice of Removal is insufficient, because several of the
                      8 statements are based on “[her] own true knowledge.” (Motion P. 3:25-26.) While
                      9 Defendant maintains that this evidence is sufficient for a Notice of Removal, it also
                     10 recognizes that it is now presented with an opportunity to provide supplemental
                     11 evidence to meet the “preponderance of the evidence” standard established by Dart,
                     12 135 S. Ct. at 547. See also Cohn v. Petsmart, Inc., 281 F.3d 837, 840 n. 1 (9th Cir.
                     13 2002). When a defendant’s amount-in-controversy allegation is challenged, the
                     14 parties may “submit evidence outside the complaint, including affidavits or
                     15 declarations, or other summary-judgment-type evidence relevant to the amount in
                     16 controversy at the time of removal.” Ibarra v. Manheim Invs., 775 F.3d 1193, 1197
                     17 (9th Cir. 2015); citing Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 377
                     18 (9th Cir. 1997). A declarant may “set out facts that would be admissible in evidence,
                     19 and show that the affiant or declarant is competent to testify on the matters stated.”
                     20 Fed. R. Civ. P. 56(c)(4). Defendant’s evidence meets this standard.
                     21            In support of Defendant’s Opposition to the Motion to Remand, Defendant
                     22 presents additional declarations of Ms. Antonyan and Ms. Lacy to specifically
                     23 address the concerns raised in Plaintiff’s Motion to Remand and dispel any issues
                     24 that Plaintiff perceives regarding its Notice of Removal. (See Declarations of
                     25 Michelle Lacy and Armine Antonyan In Support Of Defendant’s Opposition to
                     26 Plaintiff’s Motion to Remand (“Antonyan Decl. No. 2” and “Lacy Decl. No. 2”),
                     27 filed concurrently herewith.)
LEWIS                28            First, Plaintiff argues that Ms. Antonyan’s declaration did not state from whom
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                        7
& SMITHLLP                                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 12 of 21 Page ID #:152




                      1 she received the employment data from, “or what the physical source of the data was.”
                      2 (Motion P.3:27-28; P4:1-16). As such, Plaintiff argues that “Ms. Antonyan’s
                      3 assertions come from data provided by other employees prepared in the context of
                      4 litigation, without the underlying records being available to Plaintiff or the Court. As
                      5 Ms. Antonyan has provided information that is not based on her personal knowledge,
                      6 her declaration is inadmissible evidence.” (Motion, P.4:11-15.) To address this,
                      7 Defendant clarifies that in calculating the amount in controversy, Ms. Antonyan relied
                      8 on the preliminary employment data provided to her by Ms. Michelle Lacy on March
                      9 20, 2016. (Antonyan Dec. No. 2, ¶ 2.)
                     10            Second, Plaintiff’s claims that Ms. Lacy’s declaration is “…silent on who
                     11 retrieved and compiled the employment data.” (Motion P.4:9-11.) To address this,
                     12 Defendant clarifies that Ms. Lacy has personal knowledge regarding the data
                     13 gathered, because she obtained the information through ADP and Paycom, the
                     14 company’s time, attendance, and payroll software programs. (Lacy Decl. No. 2, ¶ 2.)
                     15 The Company utilized ADP to manage employee time and attendance records and
                     16 administer its invoicing and payroll from the first date of the relevant class period
                     17 until January 10, 2020, and Paycom since January 11, 2020. (Id. at ¶ 3.) Both ADP
                     18 and Paycom served as Defendant’s time and attendance database and software
                     19 programs upon which payroll was generated during the relevant class period. (Id.) In
                     20 Ms. Lacy’s current capacity as Human Resources Manager, she can access the
                     21 following from both the ADP and Paycom software systems: contact information for
                     22 each employee, the dates each employee worked, wage rate of employees, time
                     23 worked by employees, how many paychecks each employee has been issued, when
                     24 each paycheck was issued. (Id. at 4.) For the purposes of the obtaining the
                     25 information upon which Defendant relies upon for its amount-in-controversy
                     26 calculations, Ms. Lacy personally accessed the data within both ADP and Paycom.
                     27 (Id. at 5.)
LEWIS                28            ///
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                       8
& SMITHLLP                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 13 of 21 Page ID #:153




                      1            E.        Defendant’s Violation Rate Assumptions Are Reasonable.
                      2            In addition to challenging the evidentiary foundation of Defendant’s evidence
                      3 in support of its Notice of Removal, Plaintiff attempts to discredit Defendant’s
                      4 amount-in-controversy calculations—without presenting any alternative calculations
                      5 or evidentiary support.
                      6                      1.       Defendant Reasonably Assumed a 100% Violation Rate For
                      7                               Waiting Time Penalties.
                      8            Plaintiff argues that it is unreasonable that all putative class members had
                      9 unpaid wages, and that all putative class members worked eight hours a day.
                     10 Defendant’s reasonable assumptions, however, are based on the allegations in
                     11 Plaintiff’s Complaint that states “Plaintiff and the other class members worked over
                     12 eight (8) hours in a day, and/or forty (40) hours in a week during their employment
                     13 with Defendants.” (Complaint Dkt. No. 1, at 24.) Fong v. Regis Corp., 2014 WL
                     14 26996 (N.D. Cal. Jan. 2, 2014) at *6 (allegation of systematic failure to pay “all
                     15 wages due” sufficient to support assumption of maximum waiting time penalties);
                     16 Coleman v. Estes Express Lines, Inc., 2010 U.S. Dist. LEXIS 79772 at *18-19 (C.D.
                     17 Cal. July 19, 2010) (“Plaintiff included no limitation on the number of violations,
                     18 and, taking his complaint as true, Defendants could properly calculate the amount in
                     19 controversy based on a 100% violation rate); Korn v. Polo Ralph Lauren Corp., 536
                     20 F. Supp. 2d at 1205. Serrano v. Pac. Coast Feather Cushion Co. 2017 U.S. Dist.
                     21 LEXIS 138153, 2017 WL 3720630 (C.D. Cal. August 28, 2017); Jaramillo v. Ott,
                     22 2020 U.S. Dist. LEXIS 32872 (C.D. Cal. Feb. 24, 2020).
                     23            According to Defendant’s records, there are at least 1,250 former employees
                     24 employed with Defendant between February 20, 2017 to March 19, 2020. (Lacy
                     25 Decl., No.2. at ¶ 7.) The average hourly rate of pay of former employees who fall
                     26 within Plaintiff’s class definition is $14.27. Id. Accordingly, although Defendant
                     27 denies Plaintiff’s allegations, including any alleged damages, even assuming one (1)
LEWIS                28 minute of unpaid wages and based on the reasonable assumption that the putative
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                            9
& SMITHLLP                                        DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 14 of 21 Page ID #:154




                      1 class would receive waiting time penalties based on eight-hour days for thirty days,
                      2 and using the average hourly rate of pay of $14.27, the amount in controversy
                      3 related solely to Plaintiff’s waiting time penalties claim can be calculated as follows:
                      4 $14.27/hour x 8 hours/day x 30 days maximum waiting time penalties = $3,424.8
                      5 per putative class member x 1,250 potential class members = $4,281,000.00.
                      6            Plaintiff argues in his Motion to Remand that each factor of this equation is
                      7 not based on “actual employee records to justify the assumption.” (Motion P.7:13-
                      8 14.) Although Defendant’s initial estimations and calculation are reasonable and
                      9 plausibly alleged, Defendant hereby clarifies the evidence presented to assuage
                     10 Plaintiff’s concerns regarding the amount-in-controversy.
                     11            First, based on a search of the electronic timesheets of all non-exempt
                     12 employees working in California during the relevant three-year period, Ms. Lacy
                     13 determined that at least 1,250 former employees were employed with Defendant
                     14 between February 20, 2017 to March 19, 2020, and are owed waiting time penalties
                     15 pursuant to Labor Code section 203.
                     16            Second, Ms. Lacy confirms that the average rate of pay of $14.27 per hour
                     17 was calculated this by adding the last recorded hourly rate for each of the employees
                     18 and then dividing it by 1,250. Id.
                     19            Third, Defendant’s assumption that each employee worked a 8 hours per day
                     20 is conservative and reasonable, given that Plaintiff himself alleges that all class
                     21 members “worked over eight (8) hours a day…” (Complaint Dkt. No. 1, at 24.) See
                     22 Jimenez v. Nielsen, 2011 U.S. Dist. LEXIS 3327, 2011 WL 65764, at *3 (finding the
                     23 defendant's estimate of 1 hour of overtime per week “reasonable and conservative”
                     24 where the plaintiff's complaint alleged that class members “regularly and/or
                     25 consistently worked in excess of eight (8) hours in a day and/or in excess of forty
                     26 (40) hours in a week.”).
                     27            As such, the amount-in-controversy for Plaintiff’s Labor Code section 203
LEWIS                28 claim is precisely calculated at $4,281,000.00.
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                      10
& SMITHLLP                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 15 of 21 Page ID #:155




                      1             Additionally, Plaintiff suggests that in calculating waiting time penalties,
                      2 Defendant should distinguish between penalties available to full- and part-time
                      3 employees. For the sake taking the most conservative approach possible, Defendant
                      4 will separate employees who always worked full-time and in excess of eight (8)
                      5 hours each work day, and employees who may have worked part-time and five (5)
                      6 hours in a work day on average in calculating the waiting time penalties owed.
                      7 Taking Plaintiff’s unsupported assumptions into account, the relevant calculations
                      8 are as follows:
                      9             Full-time Putative Class Members:
                     10             - Number of full-time putative-class members between February 20, 2017
                     11                   and March 19, 2020: 1702
                     12             - Average daily rate for full-time putative class members: $15.41/hr. x 8
                     13                   hours= $123.283
                     14             - Number of days in the violation period: 30
                     15             - Amount in Controversy: $123.28 x 30 x 170 = $628.728.00
                     16             Part-time Putative Class Members:
                     17             - Number of part-time putative-class members between February 20, 2017
                     18                   and March 19, 2020: 10804
                     19             - Average daily rate for full-time putative class members: $14.19/hr. x 5
                     20                   hours= $70.955
                     21             - Number of days in the violation period: 30
                     22             - Amount in Controversy: $70.95x 30 x 1080 = $2,298,780.00.
                     23             Total Amount in Controversy Using Most Conservative Approach for This
                     24
                     25   2
                              See Lacy Decl. No. 2 at ¶6.
                          3
                     26       Id.
                          4
                              Id.
                     27   5
                              Id at ¶6.
LEWIS                28
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                       11
& SMITHLLP                                    DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 16 of 21 Page ID #:156




                      1 Claim: $2,927,508.00.
                      2                      2.       Defendant’s Overtime Calculations are Reasonable and
                      3                               Supported.
                      4            Here, Plaintiff’s Complaint alleges that “During the relevant time period,
                      5 Defendants failed to pay overtime wages to Plaintiff and the other class members for
                      6 all overtime hours worked. Plaintiff and other class members were required to work
                      7 more than eight (8) hours per day, and/or forty (40) hours per week without
                      8 overtime compensation for all overtime hours worked” (Complaint Dkt. No.1, at
                      9 40.) In fact, by expressly alleging that Plaintiff and other class members were
                     10 required to work in excess of eight hours per day and/or forty hours per week,
                     11 Plaintiff provides further credence to Defendant’s position. Thus, Defendant’s
                     12 calculations involving one hour of overtime per week or 12 minutes of overtime per
                     13 day is not speculative because it is based on the unambiguous allegations in
                     14 Plaintiff’s Complaint and Defendant’s evidence.
                     15            It is well-settled that where a plaintiff alleges routine violations “at all
                     16 relevant times” based on uniform policies and practices, it is reasonable to assume
                     17 one hour violation of overtime and straight time per week. See Jasso, 2012 WL
                     18 699465, at *6; Oda, Inc., 2015 WL 93335, at *4. Moreover, Defendant is entitled to
                     19 rely on Plaintiff’s broad allegations for purposes of calculating the amount in
                     20 controversy. Rivera v. UHS of Delaware, Inc., 2015 WL 13685912, at *4 (C.D. Cal.
                     21 June 19, 2015) (finding estimate of one hour per week of overtime reasonable for
                     22 amount in controversy based on Plaintiff’s broad allegations of a practice for
                     23 employees to work without proper overtime pay). See Jimenez, 2011 U.S. Dist.
                     24 LEXIS 3327, 2011 WL 65764, at *3.
                     25            ///
                     26            ///
                     27            ///
LEWIS                28            ///
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                           12
& SMITHLLP                                        DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 17 of 21 Page ID #:157




                      1             Thus, the relevant calculation for the amount in controversy for Plaintiff’s
                      2 unpaid overtime claim is as follows6:
                      3             Calculation Method Using Average Regular Rate of Pay:
                      4              The average hourly wage for putative class members from February 20,
                      5                   2016 through February 20, 2020= $14,197
                      6              Number of putative class members from February 20, 2016 through
                      7                   February 20, 2020 = 1,3298
                      8              Number of worked weeks by putative class members from February 20,
                      9                   2016 through February 20, 2020 = 46,960 weeks9
                     10             Amount in Controversy Using Average Regular Rate of Pay: 46,960
                     11 workweeks x 1 hour of wages x $14.19= $666,362.4.
                     12             Calculation Method Using Average Overtime Rate of Pay:
                     13              1.5 x $14.19 (average hourly wage for putative class members from
                     14                   February 20, 2016 through February 20, 2020) = $21.2 (average overtime
                     15                   rate during class period)
                     16              Number of putative class members from February 20, 2016 through
                     17                   February 20, 2020 = 1,329
                     18              Number of worked weeks by putative class members from February 20,
                     19                   2016 through February 20, 2020 = 46,960 weeks
                     20             Amount in Controversy Using Average Overtime Rate of Pay: 46,960
                     21 workweeks x 1 hour of wages x $21.2= $995,552.00.
                     22             ///
                     23
                          6
                              Based on alternative formula used to calculate the amount in controversy for overtime damages
                     24 claim, the amount in controversy is $1,989,140.88= 70.6 weeks (average length of employment
                        for putative class members from February 20, 2016 through February 20, 2020) x 1 hour of
                     25 overtime x $21.2 (average overtime rate) x 1,329 class members.
                          7
                     26       See Lacy Decl. No. 2 at ¶8.
                          8
                              Id.
                     27   9
                              Id at ¶9.
LEWIS                28
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                           13
& SMITHLLP                                     DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 18 of 21 Page ID #:158




                      1                      3.       Defendant Reasonably Assumed The Potential Exposure of
                      2                               Plaintiff’s Wage Statement Claim.
                      3            Plaintiff’s Complaint alleges that “Defendants have intentionally and willfully
                      4 failed to provide Plaintiff and the other class members with complete and accurate
                      5 wage statements. The deficiencies include but are not limited to: the failure to
                      6 include the total number of hours worked by Plaintiff and the other class members.”
                      7 (See Complaint Dkt. No. 1, at 101.)
                      8            As the court said in Mejia v. DHL Express (USA), Inc. 2015 WL 2452755, at
                      9 *6 (C.D. Cal. May 21, 2015):
                     10            It is not unreasonable to assume that, with this many violations alleged,
                     11            every one of the wage statements issued during the class period could
                     12            potentially have been noncompliant. In addition . . . if Defendant had a
                     13            uniform policy of failing to provide rest periods, . . .the wage
                     14            statements that Defendant provided would necessarily have been
                     15            inaccurate 100% of the time . . . See also Duberry v. J. Crew Grp., Inc.,
                     16            2015 U.S. Dist. LEXIS 99171, 2015 WL 4575018 (C.D. Cal. July 28,
                     17            2015).
                     18          Accordingly, it is reasonable to assume that Plaintiff has alleged every wage
                     19 statement for all employees would be noncompliant. Moreover, since Plaintiffs’
                     20 Complaint fails to allege the scope of damages, Defendant made the following
                     21 calculations to obtain the amount in controversy for Plaintiff’s Section 226 claim,
                     22 based on (1) Defendant’s records, which state that there were 9,818 paychecks and
                     23 corresponding wage statements issued in the one-year between February 20, 2019,
                     24 and February 20, 2020 that were generated to non-exempt employees at issue who
                     25 worked for Defendant in California (see Lacy Decl. No. 2, ¶10) and (2) there were
                     26 791 employees who worked during this one-year liability period. Id.
                     27            Therefore, assuming that Defendant failed to provide an accurate wage
LEWIS                28 statement for each pay period that these employees worked, the estimated amount in
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                           14
& SMITHLLP                                        DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 19 of 21 Page ID #:159




                      1 controversy related to this cause of action is calculated as follows: ($50 x initial 791
                      2 pay periods = $39,550 + ($100 x 9,027 remaining pay periods = $902,700.) =
                      3 $942,250.00.
                      4                      4.       Defendant Reasonably Assumed Minimum Wage Penalties.
                      5            Plaintiff alleges a claim for penalties under California Labor Code Section
                      6 1197.1, which entitles each affected employee to $100 for “each failure to timely
                      7 pay employees minimum wages.” (See Complaint Dkt. No. 1, at 85.) Employees are
                      8 entitled to $250 for each “subsequent failure.” Id.
                      9            In his Motion to Remand, however, Plaintiff attempts to attack Defendant’s
                     10 calculation by saying that in estimating Plaintiff’s failure to pay minimum wage
                     11 claim, Defendant assumed it “failed to pay minimum wages for all putative class
                     12 members for every pay period.” (Motion P. 8:8-10.)
                     13            In response to Plaintiff’s unsupported statements regarding Defendant’s
                     14 estimates used in calculating the amount in controversy for this case of action,
                     15 Defendant will use violation rate of one hour of off-the-clock work for every three
                     16 pay periods (in other words, once every six weeks).
                     17             Penalty: $100 (initial) and $250 (remaining)
                     18             Number of pay periods (which equals the number of paychecks) for
                     19                 members of the putative class between February 20, 2019 through
                     20                 February 20, 2020= 9,81810
                     21             Number of Pay Periods / 3 (Plaintiff’s assumption of a violation occurring
                     22                 once every three pay periods) = 3,272.6
                     23            Therefore, the total amount in controversy for this claim using most
                     24 conservative method of calculations is ($100 x initial 791 pay periods) = $79,100 +
                     25 ($250 x 2,481.6 remaining pay periods) = $620,400= $699,500.00.
                     26
                     27   10
                               See Lacy Decl. No. 2 at ¶10.
LEWIS                28
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                           15
& SMITHLLP                                        DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 20 of 21 Page ID #:160




                      1 IV.        CONCLUSION
                      2            Defendant’s removal of this action was proper under CAFA because the
                      3 issues of diversity and numerosity are undisputed and because Defendant has
                      4 established, in good faith and with targeted and conservative assumptions that the
                      5 amount in controversy exceeds $5 million even when using the most conservative
                      6 method of calculation, comprised of $2,927,508.00 (waiting time penalties);
                      7 $942,250.00 (wage statement exposure); $666,362.4 (overtime damages); and
                      8 $699,500.00 (minimum wage penalties)= $5,235,620.4, not including the potential
                      9 exposure on six (6) other claims alleged in Plaintiff’s Complaint. Accordingly,
                     10 Plaintiff’s Motion to Remand should be denied.
                     11
                     12 DATED: May 11, 2020                      JOHN HAUBRICH, JR.
                                                                 VI N. APPLEN
                     13                                          ARMINE ANTONYAN
                     14                                          LEWIS BRISBOIS BISGAARD & SMITH      LLP

                     15
                                                                 By: /s/ Armine Antonyan
                     16                                              Armine Antonyan
                                                                     Vi N. Applen
                     17
                                                                     Attorneys for Defendant SALT & STRAW
                     18                                              LLC
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
LEWIS                28
B RISBOIS
B ISGAARD                 4820-7818-5660.2
                                                                      16
& SMITHLLP                                   DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION TO REMAND
ATTORNEYS AT LAW
                   Case 2:20-cv-03063-CJC-KS Document 9 Filed 05/11/20 Page 21 of 21 Page ID #:161



                                             FEDERAL COURT PROOF OF SERVICE
                      1
                      2     Rashon Hayes v Salt & Straw, LLC, et al. – Case No. 2:20-cv-03063-CJC-KS

                      3 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                      4       At the time of service, I was over 18 years of age and not a party to the action.
                      5 My business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I am
                        employed in the office of a member of the bar of this Court at whose direction the
                      6 service was made.
                      7       On May 11, 2020, I served the following document(s): DEFENDANT’S
                      8 OPPOSITION TO PLAINTIFF’S MOTION TO REMAND; DECLARATION
                        OD MICHELLE LACY, DECLARATION OF ARMINE ANTONYAN.
                      9
                     10        I served the documents on the following persons at the following addresses
                        (including fax numbers and e-mail addresses, if applicable):
                     11
                              Edwin Aiwazian, Esq.                    Attorneys for Plaintiff
                     12       Lawyers for Justice, PC                 Rashon Hayes
                     13       410 West Arden Avenue                   Phone:(213) 382-2222
                              Suite 203                               Fax: (213) 382-2230
                     14       Glendale, CA 91203
                     15
                               The documents were served by the following means:
                     16
                              (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically
                     17
                               filed the documents with the Clerk of the Court using the CM/ECF system,
                     18        which sent notification of that filing to the persons listed above.
                     19       I declare under penalty of perjury under the laws of the United States of America
                     20 and the State of California that the foregoing is true and correct.
                     21           Executed on May 11, 2020, at Los Angeles, California.
                     22
                     23                                             /s/ Armine Antonyan
                     24                                             Armine Antonyan
                     25
                     26
                     27
LEWIS                28   4845-3669-1130.1
B RISBOIS                                                         1
B ISGAARD                                                  PROOF OF SERVICE
& SMITHLLP
ATTORNEYS AT LAW
